Case 1:19-cr-00637-AKH Document 1 Filed

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK WHEEL
= ee ee x
UNITED STATES OF AMERICA : Notice of Intent to File
: An Information
tte VV. —
ELIAS HERBERT HAFEN, : 19 Cr.
a/k/a “Elias Niggebrugge,” : 1 9 CRIM 6 3 7
Defendant. :

Please take notice that the United States Attorney’s
Office will file an information upon the defendant's waiver of
indictment, pursuant to Rule 7(b) of the Federal Rules of

Criminal Procedure.

Dated: New York, New York
August 28, 2019

GEOFFREY S. BERMAN
United States Attorney

 

 

    

By: ar. g G pete oe
Jacdb R. Fiddelman
Assistant United States Attorney
DATE | rit LED: 1p. AUG 6 28 2019 AGREED ON TO:

 

By: (fo we
E. ScottSchirfek; Esq.
Attorney for Elias Herbert Hafen

 
